Exhibit 10.6
SERP PARTICIPATION AGREEMENT — GROUP I
     THIS AGREEMENT, made as of the 1st day of January 2007, by and between
Royal Bank America, a Pennsylvania state-chartered bank (the “Bank”), and Robert
Tabas, a key management employee of the Bank (the “Participant”).
     The Agreement has been amended and restated, effective January 1, 2005, to
incorporate changes required by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
     The Agreement has been further amended and restated, effective January 1,
2007, to incorporate certain changes to the Benefit calculation and to the
Benefit distribution process.
RECITALS
     The Board of Directors of the Bank has adopted the Royal Bank America
Supplemental Executive Retirement Plan (the “Plan”) and has selected the
Participant for participation in the Plan. This SERP Agreement is entered into
to evidence the Participant’s participation in the Plan and to set forth the
basis for determining the amount of his or her benefit tinder the Plan.
     NOW, THEREFORE, the Bank and the Participant hereby agree as follows:
     1. Incorporation of the Plan. The Plan (and all its provisions), as it now
exists and as it may be amended hereafter, is incorporated herein and made a
part of this Agreement. Participant acknowledges that he or she has received a
copy of the Plan as amended through the date hereof.
     2. Definitions. When used herein, terms that are defined in the Plan shall
have the meanings given them in the Plan unless a different meaning is clearly
required by the context.
     3. No Interest Created. Neither the Participant nor his or her Beneficiary
or other persons claiming under him or her shall have any interest in any assets
of the Bank, including policies of insurance conferred by the Participant’s
participation in the Plan. The Participant and his or her Beneficiary shall have
only the right to receive benefits under and subject to the terms and provisions
of the Plan and this SERP Agreement.

 



--------------------------------------------------------------------------------



 



     4. Recognized Compensation. For purposes of the Plan and this SERP
Agreement, the Participant’s Recognized Compensation for each calendar year
shall be equal to 100% of the Participant’s salary for the calendar year plus
100% of the Participant’s bonus attributable to such calendar year.
     5. Retirement Benefit. The percentage of High Average Recognized
Compensation that will be used to determine the Participant’s retirement benefit
under Section 4 of the Plan is 50% (fifty percent) of the Participant’s High
Average Salary Compensation (subject to a maximum amount of $185,000 per year)
plus 25% of the Participant’s High Average Bonus Compensation (subject to a
maximum of $80,000 per year). Therefore, the maximum retirement benefit under
this Paragraph 5 is $265,000 per year.
     6. Survivor Benefit. The Participant’s survivor benefit under
Section 5.1(a) of the Plan is a monthly amount, payable for 12 months, equal to
100% of the Participant’s monthly Recognized Compensation (one-twelfth of said
Recognized Compensation). Thereafter, a monthly amount payable for 48 months,
equal to 50% of the Participant’s monthly Recognized Compensation.
     The Participant’s survivor benefit under Section 5.1(b) of the Plan is a
monthly amount equal to the monthly benefit the Participant would have been
entitled to had the Participant retired on the date of his death. The monthly
benefit shall be payable to the Participant’s beneficiary for 120 months.
     7. Termination Benefit. If the Participant terminates employment with the
Bank prior to attaining his or her Early Retirement Date, other than by reason
of death or Disability, the Participant shall be entitled to 100% of his or her
Accrued Benefit, payable commencing upon the Participant’s attaining his or her
Normal Retirement Date.
     8. Suicide. Notwithstanding any other term or provision of the Plan or this
SERP Agreement, the Plan and this SERP Agreement shall be void and of no force
if the Participant dies by reason of suicide within two years (2) years after
the date of this Agreement, and in such event no benefit of any kinds shall be
payable hereunder to the Participant, his or her Beneficiary or any other person
claiming under the Participant.

 



--------------------------------------------------------------------------------



 



     9. Condition to Payment. The Participant shall be deemed to have forfeited
his or her right to any payments under the Plan and this SERP Agreement if his
or her employment with the Bank terminates by reason of a Termination for Cause.
     10. Entire Agreement. This SERP Agreement contains the entire agreement and
understanding of the Bank and the Participant with respect to supplemental
retirement, survivor, termination and disability benefits and supersedes and
replaces all prior agreements and understanding, written or oral, with respect
thereto.
     IN WITNESS WHEREOF, the parties have executed this SERP Agreement in
duplicate originals on the day and year first above written.

            ROYAL BANK AMERICA
      By:   /s/ James J. McSwiggan, Jr.         James J. McSwiggan, Jr.       
Chief Operating Officer          PARTICIPANT
      /s/ Robert R. Tabas       Robert Tabas           

 